ALTENBERND, Judge.
Carlton L. Benton, the former husband, appeals an order denying his petition to reduce his permanent alimony obligation to Vicki L. Benton, the former wife. Although the trial court’s findings of fact establish that the relative financial situations of the parties have substantially changed since the entry of the final judgment of dissolution of marriage, we cannot conclude that the trial court abused its discretion in deciding that the changes in circumstances do not currently warrant a decrease in the permanent alimony obligation.1 This holding is without prejudice to the former husband again seeking a reduction in his alimony obligation should the former wife become reemployed or should circumstances develop which make her continued unemployment unreasonable.
Affirmed.
PARKER and STRINGER, JJ., concur.

. Our record does not contain a transcript of the final hearing.